DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 Regarding Claim 8; in line 2, delete “one or more” 

 Regarding Claim 12; in line 5, before “modular” insert “the”


Allowable Subject Matter
Claims 1-12 are hereby deemed as allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1; A power electronic converter, comprising: a case with heat-dissipating fins on its exterior surface; and a plural of heat-generating devices, such as power semiconductor devices and inductors, attached to an interior surface of the case; wherein the case consists of a top piece and a bottom piece fixed together and sealed with a sealing ring; wherein the case contains a top set of handles with vertical and horizontal mounting mechanisms and a bottom set of handles with vertical and horizontal mounting mechanisms; wherein the vertical mounting mechanisms of the top set of handles and the corresponding vertical mounting mechanisms of the bottom set of handles are aligned vertically; and wherein the horizontal mounting mechanisms on the handles are aligned horizontally with the corresponding horizontal mounting mechanisms on the opposite side.  

Regarding Claim 8; A rackless thermal-efficient modular power electronic system, comprising: one or more modular power electronic converters with heat-dissipating fins on exterior surfaces; and a plural of mounting units that mount the modular power electronic converters together; wherein each modular power electronic converter contains a top set of handles with vertical and horizontal mounting mechanisms and a bottom set of handles with vertical and horizontal mounting mechanisms; wherein the vertical mounting mechanisms of the top set of handles and the corresponding vertical mounting mechanisms of the bottom set of handles are aligned vertically; and wherein the horizontal mounting mechanisms on the handles are aligned horizontally with the corresponding horizontal mounting mechanisms on the opposite side.  

Regarding Claim 12; A method comprises the steps of: manufacturing modular power electronic converters with heat-dissipating fins on exterior surfaces and with a top set of handles with vertical and horizontal mounting mechanisms and a bottom set of handles with vertical and horizontal mounting mechanisms; transporting a power electronic system by modular power electronic converters; and mounting one or more modular wherein the vertical mounting mechanisms of the top set of handles and the corresponding vertical mounting mechanisms of the bottom set of handles are made to align vertically; and wherein the horizontal mounting mechanisms on the handles are made to align horizontally with the corresponding horizontal mounting mechanisms on the opposite side. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11129309 B2
Tsunoda; Yoshikazu et al.
Fig. 13B
US 20060023423 A1
Kuo; Kevin et al.
Fig. 3C
US 9730355 B2
Bailey; Edmond I. et al.
Fig. 1
US 8056614 B2
Chen; Yu-Chu et al.
Fig.’s 2A, 4


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835